Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
Applicants’ remarks regarding claim 1:

    PNG
    media_image1.png
    258
    795
    media_image1.png
    Greyscale

	The examiner considers the applicants’ remarks regarding this part of the amendments and agrees with the applicants’ position. Based on these amendments, the remarks are considered moot under new grounds of rejection as this part of the amendment is now taught by modifying reference Puleri as posted in updated office action below.
Applicants’ further remarks regarding claim 1:

    PNG
    media_image2.png
    214
    792
    media_image2.png
    Greyscale

The examiner respectfully disagrees with the applicants’ position. The applicant states that neither Fuhr nor Schuetz teaches the second optical signal includes an active optical signal detected signals includes…unwanted background RF interference”. Thus Fuhr teaches receiving passive signals that are unwanted radiation signals from other than the optical scene. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a timing circuit for controlling timing of the received (emphasis) RF signal and the optical signal of the optical scene” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 states, “a timing circuit for controlling timing of the received RF signal and the optical signal of the optical scene and controlling the optical detector array to perform time division multiplexing on the first digital signal and the second digital signal”. The applicant provides support for these amendments in paragraphs 49 and 50 of the submitted disclosure. First, paragraph 49 states time division multiplexing to separate the active images from each other and from the passive images. According to Fig. 6, this is performed by timing circuit 160 which is coupled to optical transmitter 140 and RF transmitter 145. There is no shown timing circuit to control the timing of the received RF signal or the optical signal at optical telescope 105 or RF antenna array 115. Second, there is no shown support for controlling the optical detector array “to perform time division multiplexing on the first digital signal and the second digital signal”. According to paragraph 51, “the ranging circuit may include a timing circuit 160…for controlling the optical detector array 135 and read out integrated circuit 127 to perform time of flight measurements”. The optical detector array is not shown to perform time division multiplexing on the first and second digital signals.
Claims 2 and 3 are also rejected under 112a by way of dependence on claim 1.
Allowable Subject Matter
Claims 4-20 are allowed over the prior arts of record.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuhr (US 10094855) in view of Schuetz (A Promising Outlook for Imaging Radar) in further view of Puleri (US 2019/0020109).
Regarding claim 1, Fuhr teaches a sensing system (Fig. 2), comprising: a radio frequency (RF) antenna array for receiving an RF signal of an optical scene (Fig. 2, using RF antenna array 23); an RF to optical converter for converting the received RF signal to a first optical signal (Fig. 2, converter 25; Col. 8, lines 10-15); an optical receiver for receiving an optical signal of the optical scene (Fig. 2, using optical receiver 28) and producing a second optical signal (Fig. 2, output from the optical receiver), wherein the second optical signal includes active optical signal and a passive optical signal (Col. 8, lines 19-24), wherein the passive optical signal includes unwanted electromagnetic radiation generated from a source other than the optical scene (Col. 13, lines 14-18); an optical beam combiner (Fig. 2, beamsplitter/combiner 29A) optically coupled to the RF to optical converter and to the optical receiver for optically combining the first optical signal and the second optical signal to produce a combined optical signal (Fig. 2, 29A combines outputs from 25 and 28) having different wavelength ranges corresponding to a first wavelength range and a second wavelength range different from the first wavelength range (Col. 6, lines 26-36, wavelength interval for radio frequency is different from the wavelength interval for visible frequency); and a processing circuit electrically coupled to receive the combined optical signal for said different wavelength ranges for displaying both the signals on a display (Fig. 2, display screen 30 displays the combined image 24).  
Although Fuhr teaches displaying the combined RF and optical signals, Fuhr doesn’t show an optical detector array optically coupled to the optical beam combiner and converting the sensed combined optical signal to electrical charge; a read out integrated circuit electrically coupled to the optical detector for measuring electric charge and outputting different digital signals proportional to the measured charge; and a processing circuit electrically coupled to the read out integrated circuit for displaying both the digital signals on a display-2-114475802.1Appin No. 16/396,574Amdt date July 14, 2021Reply to Office action of May 12, 2021.  
Schuetz teaches an apparatus (Fig. 9) that also teaches receiving signals at different wavelength ranges (Fig. 6 shows RF pulses launched and optical pulses launched (different wavelength ranges)) comprises an optical detector array optically coupled to the optical beam combiner and converting the sensed combined optical signal to electrical charge (Fig. 9, Optical Imaging section comprises the detector array on the output side); a read out integrated circuit electrically coupled to the optical detector for measuring electric charge and outputting different digital signals proportional to the measured charge (Fig. 9, read out circuit ADC converting to different digital signals in Digitization Circuit); and a processing circuit electrically coupled to the read out integrated circuit for displaying both the digital signals on a display (Figs. 3 and 4 shows displaying the digital signals after receiving both Visible and mmW signals)-2-114475802.1Appin No. 16/396,574Amdt date July 14, 2021Reply to Office action of May 12, 2021. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus taught by Fuhr and incorporate the structure of the apparatus as taught by Schuetz in order to properly form the visualization of the field of view.
Fuhr in view of Schuetz doesn’t explicitly teach a timing circuit for controlling timing of the received RF signal and the optical signal.
Puleri teaches a timing circuit for controlling timing of the received RF signal and the optical signal (paragraph [0058], lines 1-4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system taught by Fuhr in view of Schuetz and incorporate the timing circuit taught by Puleri in order to provide tuning time delays (Puleri: paragraph [0058].
Regarding claim 2, Fuhr in view of Schuetz in further view of Puleri teaches the sensing system of claim 1, wherein Schuetz teaches further comprising a radio frequency transmitter, configured to illuminate a radio frequency scene within a field of view of the second imaging radio frequency receiver (Fig. 6 shows launching RF pulse (see description below Fig. 6 step b) that scatters from objects in the scene and reaches the sensing system).  
Regarding claim 3, Fuhr in view of Schuetz in further view of Puleri teaches the sensing system of claim 2, wherein Schuetz teaches further comprising a ranging circuit for measuring a first time of flight, between a radio frequency pulse emitted by the radio frequency transmitter and a signal, from the optical detector array, corresponding to a reflection from the radio frequency scene of the radio frequency pulse (Fig. 6, see description below the figure (active imager), steps a-d show performing ranging using the RF transmitter and producing an image (see Image Reconstruction in Fig. 6) based on the reflected signals; also see the introductory paragraph in page 91, search of objects of interest...this is accomplished by scanning the beam over a defined region and using time of flight to determine the range of objects within the beam...).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017.  The examiner can normally be reached on Mon-Sat: 11-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PRANESH K BARUA/Examiner, Art Unit 2637